TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00138-CR



                                Larry Dewayne Garrett, Appellant

                                                   v.

                                   The State of Texas, Appellee


               FROM COUNTY COURT AT LAW NO. 2 OF BELL COUNTY
     NO. 2C1307176, HONORABLE JOHN MICHAEL MISCHTIAN, JUDGE PRESIDING



                   O R D E R AND M E M O R A N D U M O P I N I O N


PER CURIAM

                 Appellant’s brief was due on June 6, 2014. On June 13, 2014, we notified appellant’s

court-appointed attorney that the brief was overdue and that if we did not receive a satisfactory

response on or before June 23, 2014, a hearing before the district court pursuant to Tex. R. App. P.

38.8(b) would be ordered. To date, the brief has not been received, nor have we received a response

to our notice.

                 We therefore abate the cause and remand it to the trial court to hold a hearing in

accordance with rule 38.8 of the Rules of Appellate Procedure. Tex. R. App. P. 38.8(b)(2), (3). The

trial court shall conduct a hearing to determine whether appellant still wishes to prosecute this

appeal and, if so, whether appointed counsel has abandoned the appeal. See id. The trial court shall

make appropriate findings and recommendations. See id. If appellant desires to appeal and present

counsel is not prepared to prosecute this appeal in a timely fashion, the court shall appoint substitute
counsel who will effectively represent appellant on appeal. Following the hearing, which shall be

transcribed, the trial court shall order the appropriate supplemental clerk’s and reporter’s records,

including copies of all findings and any orders, to be prepared and forwarded to the Clerk of this

Court for filing no later than August 25, 2014. See id.

               It is ordered July 24, 2014



Before Justices Puryear, Pemberton, and Field

Abated and Remanded

Filed: July 24, 2014

Do Not Publish




                                                 2